Citation Nr: 1613336	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-24 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for prostate cancer, including as secondary to herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim for service connection for prostate cancer.

This appeal was processed through the electronic Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran did not appeal a December 2008 rating decision which denied service connection for prostate cancer, but evidence received since this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

2.  The Veteran has been diagnosed with prostate cancer, and the evidence is at least in equipoise as to whether he was exposed to herbicides in service.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying service connection for prostate cancer is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  Resolving all doubts in the Veteran's favor, the criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is both reopening the claim and granting in full the underlying benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

In this case, the Veteran's appeal comes to the Board after the RO apparently, though not explicitly, reopened his previously denied claim.  See May 2014 Statement of the Case.  Although the RO reopened the claim, the Board must still consider whether new and material evidence was received sufficient to reopen the claims in order to establish the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 . 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran's claim for service connection was denied in December 2008 rating decision, which found that the Veteran had a current diagnosis of prostate cancer, but found that the evidence did not establish that prostate cancer was incurred in service and did not establish that the Veteran was exposed to herbicides in service.

Since that rating decision, additional evidence has been associated with the claims file.  The Veteran submitted a June 2012 statement from A.P., who served with the Veteran and corroborated the Veteran's account of traveling to the land mass of Vietnam as part of his duties in service.

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it related to the previously unestablished element of whether the Veteran was exposed to herbicides in service.  When viewed with the previous evidence of record, this new evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to element (1), a current disability, private treatment records dated June 2008 show the Veteran was diagnosed with prostate cancer in December 2006.  Additional records from March 2012 reflect a history of adenocarcinoma of the prostate.  Therefore, element (1) has been satisfied.

With respect to elements (2) and (3), the Veteran has not asserted that his prostate cancer manifested during service, and his service treatment records are negative for any such complaints, treatment, or diagnoses.  Rather, the Veteran argues that he was exposed to herbicides during service, and that his prostate cancer is etiologically related to that exposure.

The applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases, including prostate cancer, will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  This presumption satisfies element (3) of service connection, a nexus between the current condition and any in-service herbicide exposure.

The remaining question is whether this Veteran was exposed to herbicides in service.  If a veteran served in Vietnam, he is presumed to have been exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran reports that he served on U.S.S. Castor, based out of Sasebo, Japan, which made routine runs to Vietnam.  During these runs, he and others disembarked to deliver supplies to Da Nang, including July 14 through 19, September 8 through 20, and October 5 through 11, in the year 1965.  See July 2014 VA Form 9.  As noted above, a June 2012 statement from the Veteran's service comrade, A.P., corroborates his account of transporting supplies to and from the shore at Da Nang.

Notably, the RO found these statements by the Veteran and A.P. to be credible.  See May 2014 Statement of the Case at 33 ("This statement by Mr. [P] is credible, as are your statements regarding having to go ashore in the performance of your duties.  This agency in no way questions your statements or that of Mr. [P].").

However, the RO continued the denial of the Veteran's claim based on information that the only verified landing of the Veteran's ship in Da Nang occurred after his period of service on that vessel.  The Veteran's service records document that his period of service aboard the ship was from April 10, 1964, to January 25, 1966.  VA maintains an official list of ships that are associated with herbicide exposure during the Vietnam Era.  According to this list, the only documented landing of the U.S.S. Castor in Da Nang was in October 1966. The record also includes a June 2008 Defense Personnel Records Image Retrieval System (DPRIS) inquiry.  Although the document appears incomplete in VBMS, it indicates that the U.S.S. Castor conducted frequent in-port replenishments in Qui Nhon.  These replenishments occurred in September and October 1965, during the Veteran's period of service aboard the ship.

In sum, the Veteran's statements, and those of A.P., were found credible by the RO, and are at least generally supported by the DPRIS inquiry, which supports the assertion that the U.S.S. Castor was loading and unloading supplies within the land mass of Vietnam, albeit in Qui Nhon and not Da Nang.  The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran stepped foot on the land mass of Vietnam, and resolving all doubts in his favor, presumed exposure to herbicides has been established.

As the Veteran was exposed to herbicides, and prostate cancer is presumed to be associated with herbicides, service connection for prostate cancer is granted.



ORDER

The previously denied claim for service connection for prostate cancer is reopened, and service connection for prostate cancer is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


